In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-022 CR

____________________


JACKOBI TABAGO HOLLAND, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 87440




MEMORANDUM OPINION (1)
	A jury found Jackobi Tabago Holland guilty of a second degree felony offense,
namely,  possession of a controlled substance.  See Tex. Health & Safety Code Ann.
§ 481.115(a),(d) (Vernon 2003).  The trial court sentenced Holland to ten years'
confinement, but suspended imposition of the sentence and placed Holland on community
supervision for ten years, subject to certain conditions. 
	 Retained appellate counsel filed a brief concluding the appellate record presents no
error that would arguably support an appeal. (2)
  On September 2, 2004, Holland was given
an extension of time in which to file a pro se brief if he so desired.  Holland did not file
a pro se brief.
	We have reviewed the clerk's record and the reporter's record.  Neither record
reveals any arguable error meriting further briefing.  Further, the sentence imposed is
within the punishment range authorized by statute.  See Tex. Pen. Code Ann. § 12.33
(Vernon 2003).  We affirm the trial court's judgment.
	AFFIRMED.
								PER CURIAM

Submitted on January 27, 2005
Opinion Delivered February 2, 2005 
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.
2.    Our obligation to review the record for arguable error applies only in cases
where counsel has been appointed to represent an indigent defendant. See Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v. State, 573
S.W.2d 807 (Tex. Crim. App.1978). However, we are not prohibited from conducting our
own review of the record for arguable error in a case where retained counsel files a brief
conceding there is no error in the judgment.